Exhibit 10.1(1)
 
JOINT DEVELOPMENT AGREEMENT
 
Verdant Automotive Corporation, a Delaware corporation (including its permitted
assigns, “Verdant”), and WindStrip, LLC, a Delaware limited liability company
(“WindStrip”) enter this Joint Development Agreement (“JDA”) as of this 30th day
of September 2011.   This JDA, together with its exhibits, includes the
principal terms for the establishment of a business collaboration (the
“Collaboration”) to develop and commercialize power storage and management
systems (the “Storage Systems”) that are integrated into WindStrip’s modular
wind and hybrid wind power systems (the “Generation Systems” and as integrated,
the “Integrated Systems”).
 
1.            Development Storage Systems
 
1.1  WindStrip has developed the proprietary Generation Systems that enable
intelligent utilization of energy from multiple sources, such as wind, grid,
solar, battery, or diesel, for supplying power to the electronics associated
with cell phone tower and other site energy needs.  Intelligent storage and
management of energy storage and delivery are integral to the optimal delivery
of energy to the site is.
 
1.2  Verdant has developed various proprietary Storage Systems that enable
intelligent charging, storage and delivery of energy.
 
1.3  Verdant and WindStrip agree to collaborate in the joint development of
Storage Systems tailored to the Generation Systems and other site-specific
energy sources and needs of WindStrip target customers, initially focused on
WindStrip’s Generation Systems designed for installation on towers at Base
Transceiver Stations (BTS) utilized in the cellular telephone industry.
 
1.4  The initial generation of Storage Systems (the “Rev 1.0 System”) will be
developed by Verdant, with the support and input from WindStrip, on a time table
compatible with the initial target roll-out of WindStrip’s first commercial
installations through the development working group meetings with WindStrip
pursuant to Section 2.1 below.
 
1.5  Following the development of the Rev 1.0 System as provided in Section 1.4
above, during the term of the Collaboration, and for at least one year
thereafter, Verdant will continue to provide technical support for the
technology of the Rev 1.0 System pursuant to the development working group
meetings with WindStrip pursuant to Section 2.2 below, and, during the term of
the Collaboration, Verdant and WindStrip will work through the development
working group meetings pursuant to Section 2.1 below to develop subsequent
generations of Storage Systems optimized to present and future generations and
implementations of the Generation Systems.
 
1.6  It is agreed and understood that the technology, capability and performance
of the Storage Systems will be based on optimizing implementation of WindStrip’s
Generation Systems.  Verdant will develop and maintain high-performance Storage
System capability, suitable for delivering performance levels compatible with
the Generation Systems and customer demands for Integrated Systems as they
develop from time to time.
 
1.7  Each of Verdant and WindStrip will continue to own its own intellectual
property and other property comprising the Storage Systems and the Generation
Systems, respectively, it being understood that WindStrip currently has
developed existing energy storage systems for use in existing WindStrip
Integrated Systems.  The parties will, in furtherance of the Collaboration
pursuant to Operating Agreements (as defined in Section 4.2 below) develop
agreements for ownership and cross licenses of intellectual property developed
in connection with newly designed Storage Systems.
 
 
 

--------------------------------------------------------------------------------

 
 
2.            Development of Storage Systems
 
2.1  Through initial Development Group meetings (the “Development Group
Meetings”), WindStrip will provide to Verdant the targeted energy storage,
management and demands for implemented Integrated Systems and Verdant and
WindStrip will exchange ideas on appropriate design and implementation of the
Storage Systems and final Integrated Systems, with the understanding that
WindStrip will have ultimate right and responsibility to determine (including
through interaction with target customers) and decide upon the Integrated
System’s final specifications, giving due consideration to the Integrated
Systems’ target design and capabilities.  Verdant will then develop the Rev 1.0
System on a time table compatible with the initial target roll-out of
WindStrip’s first commercial installations.  The scheduling of the Development
Group Meetings shall be as established by the Management Leaders pursuant to
Section 4.4.
 
2.2  Following the initial development and implementation of the Rev 1.0 System,
through the Collaboration, Verdant and WindStrip shall conduct periodic Working
Group meetings (the “Working Group Meetings”) to formulate the continued
development and updating of Storage Systems and capabilities to be integrated
with the Generation Systems as they are developed and implemented from time to
time.   Through the Collaboration, Verdant and WindStrip will exchange ideas on
appropriate implementation of the Integrated Systems, with the continued
understanding that the WindStrip representatives on the Management Committee (as
defined in Section 4.4 below) will have ultimate right and responsibility to
determine (including through interaction with target customers) and decide upon
the Integrated System’s final specifications, giving due consideration to the
Integrated Systems’ target design and capabilities.  The scheduling of the
Working Group Meetings shall be as established by the Management Committee
established pursuant to Section 4.4 below pursuant to the Operating Agreements
(as defined in Section 4.2 below).
 
2.3  WindStrip will be responsible for all third-party rights, including
intellectual property rights and obligations, with respect to all third-party
content included on the Generation Systems.  Verdant will be responsible for all
third-party rights, including intellectual property rights and obligations, with
respect to all third-party content included on the Storage Systems.
 
3.            Marketing of the Integrated Systems
 
3.1  WindStrip will be solely responsible for marketing and advertising the
Integrated Systems, which will be marketed and advertised as WindStrip products
including Verdant energy storage and management systems.
 
3.2  Through Working Group Meetings, the WindStrip and Verdant will develop
other marketing and advertising ideas for the Integrated Systems, with the
understanding that the WindStrip representatives on the Management Committee
will have ultimate authority to approve or disapprove any such marketing or
advertising content or means and provided further that the expenses of such
marketing and advertising shall be as agreed by the Management Committee.
 
3.3  It is the expectation of the parties that the Integrated Systems will be
marketed during the term of the Collaboration as an integrated package, with
revenue shared between WindStrip and Verdant as agreed in the Operating
Agreements.  The parties may develop other commercial agreements, including
supply agreements, in the Operating Agreements to last during or after the term
of the Collaboration.
 
3.4  WindStrip may, in its sole and absolute discretion, utilize any energy
storage systems in the Integrated Systems.  Following the development of the
Storage System through the Collaboration, it is the parties’ expectation that,
so long as agreed performance standards are maintained, WindStrip will
exclusively utilize the Verdant Storage Systems in the Integrated Systems.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Collaboration Management
 
4.1  To implement, own and manage the Collaboration, Verdant and WindStrip will
each designate team members responsible for engineering, design, development,
and manufacture of Storage Systems to be integrated into the Integrated Systems.
 
4.2  The Collaboration will be managed and governed by such agreements (the
“Operating Agreements”) customary for transactions of this type and consistent
with this JDA as the parties may determine.
 
4.3  Verdant and WindStrip teams will be responsible for the cooperation between
the parties and the joint development work on the Storage Systems (and, as
applicable from time to time, the Integrated Systems) both during the
development phase (the “Development Group”) and the operational phase (the
“Working Group” and together with the Development Group, the “JDA Working
Groups”) of the Integrated Systems.
 
4.4  The team members initially assigned to the Development Group and the
initial leaders of each party’s team (“Management Leaders”) are set forth on
Schedule 4.4.  Either party may, by written notice to the other, update their
list of team members or their Management Leaders of the Development Group with
other representatives as may be reasonable.  The team members initially assigned
to the Working Group and the initial members of the management committee of the
Collaboration (the “Management Committee”) will be set forth in the Operating
Agreements.  Either party may, by written notice to the other, update their list
of team members of the Working Group or their Management Committee
representatives with other representatives as may be reasonable pursuant to the
terms and conditions of the Operating Agreements.
 
4.5  The JDA Working Groups will be responsible for the day-to-day development
efforts and coordination in the development, implementation, operation and
management of the Collaboration.  Each JDA Working Group will convene—in person,
or by telephone or video conference—no less frequently than weekly (except when
a JDA Working Group deems it appropriate, the weekly sessions may be reset to be
a minimum of bi-weekly), with the objective that the teams communicate routinely
and regularly on all relevant aspects of the Storage Systems’ joint development
and the Collaboration’s goals, including effective commercialization of the
Integrated Systems.
 
4.5.1    The JDA Working Groups will establish, and modify or update as they
deem appropriate, procedures and practices for their meetings and coordination.
 
4.5.2    The JDA Working Groups will establish in writing agreed upon projects,
specific working plans, including schedules, milestones and manpower/resource
needs, for the Collaboration.  Any matters concerning the working plans,
milestones, schedules or manpower/resource needs that cannot be resolved at the
JDA Working Group level will be escalated to the Management Leaders or
Management Committee, as applicable, who will be responsible to cooperate in
good faith to find a mutually acceptable solution in a timely manner, and
failing such a resolution at that level, the matter will be escalated to and
resolved by the Executive Sponsors.
 
4.6  The leaders of the JDA Working Groups, the Management Leaders, the
Executive Committee and Executive Sponsors, as applicable, will be responsible
for the management and coordination of the development efforts in the
Collaboration.  Verdant and WindStrip will convene—by telephone or video
conference, or in person—regular status update meetings on a monthly basis with
the objective that the JDA Working Groups, Management Leaders and Executive
Committee members responsible for the Collaboration communicate routinely and
regularly on all relevant aspects of the Collaboration’s work.
 
4.7  Verdant and WindStrip will convene regular management review meetings on a
quarterly basis with the objective that the Executive Sponsors, Management
Committee members, Management Leaders, and others responsible for the
Collaboration meet regularly to review all relevant aspects of the
Collaboration’s work and to enhance the cooperation and resolve any
issues.  Verdant and WindStrip intend that these quarterly review meetings will
alternate between WindStrip and Verdant locations.  The first such management
review meeting will be held on or before September 30, 2011 at WindStrip’s
location.
 
 
3

--------------------------------------------------------------------------------

 
 
4.8  During the term of the Collaboration, WindStrip will have a non-exclusive,
royalty free license to utilize the Verdant’ technology embodied in the Storage
Systems.  The details of such license will be as set forth in the Operating
Agreements consistent with this JDA.
 
4.9  Verdant warrants and represents that it owns and controls and will continue
to own and control, or has and will continue to have the license rights
permitting the open sub-license as contemplated in the Collaboration, the
rights, including copyrights, trademarks and applicable patents, if any, to the
technology, know-how and other intellectual property embodied or utilized in the
Storage Systems (the “Platform IP”), and that it has the right to make and enter
into this Agreement and use, license, transfer and share said intellectual
property with WindStrip.  Further, Verdant agrees to indemnify, defend and hold
harmless WindStrip and its authorized representatives, officers, directors,
agents and employees against any third-party claims for infringement or
misappropriation relating to the Platform IP or breach of any of the warranties
or representations made in this JDA.
 
5.            Joint Development of Ideas
 
5.1  Subject to their obligations of confidentiality to third parties, if,
during the term of the Collaboration, either WindStrip or Verdant personnel
become aware of information or developments that reasonably seem material to the
purpose or operation of the Collaboration, they will promptly disclose such
matter to the Collaboration, and, thereafter the parties will cooperate to
evaluate the utility of the matter to the development or operation of the
Collaboration.
 
5.1.1    Except as otherwise agreed in writing, none of the Collaboration,
WindStrip nor Verdant will seek or be entitled to any property rights in any
information or developments that may be disclosed to them by WindStrip or
Verdant, as applicable, pursuant to this Section 5.1.
 
5.1.2    If any party believes they have information which may be material to
the Collaboration but which is subject to restrictions or which in the event of
disclosure to the Collaboration requires compensation to unaffiliated third
parties, Verdant and WindStrip will cooperate in good faith to evaluate the
situation and to find a mutually satisfactory resolution consistent with any
obligations to such third parties.
 
5.1.3    WindStrip and Verdant will cooperate to ensure that the JDA Working
Groups have knowledge of energy storage and management system development and
operation to enable a reasonably skilled team to participate in the JDA Working
Groups as intended and to implement WindStrip’s technology embodied in its
Generation Systems in their preferred manner (collectively, such technology and
know-how shall be referred to as “Necessary Background”).
 
5.2   Notwithstanding anything to the contrary in Section 5.1, nothing in this
JDA requires any party to disclose information or ideas which that party, at the
time in their own good faith judgment, deems so experimental, so preliminary or
so unsubstantiated that they would not rely on such results in their own process
development, and such matters will not be considered Necessary Background.
 
6.            Working Group and Executive Responsibilities
 
6.1  All development and technology issues will be resolved in the first
instance at the JDA Working Group level.
 
 
4

--------------------------------------------------------------------------------

 
 
6.2  If, at any time, the team leaders feel that a matter has not been
satisfactorily resolved, or, upon the written request of either party, the
matter will be escalated to Verdant and WindStrip Management Leaders or the
Management Committee, as applicable.  If the matter is not resolved at that
level, then upon written request of either or both parties, it will be escalated
to the Executive Sponsors who will be responsible to find a mutually acceptable
solution in a timely manner.
 
7.            Expenses and Mutual Support
 
7.1  Except as otherwise agreed in writing, Verdant will be responsible for all
costs of the development of the Storage Systems to be integrated into the
Integrated Systems.
 
7.2  Except as otherwise agreed in writing, WindStrip will be responsible for
all costs of the development of the Generation Systems to be integrated into the
Integrated Systems.
 
7.3  Except as otherwise agreed in writing, each party will incur and pay its
own other expenses incurred in connection with the Collaboration.
 
7.4  Following commencement of commercialization of Integrated Systems utilizing
Verdant’s Storage Systems, it is the parties’ expectation that the expenses of
maintaining the Collaboration shall be paid by revenue allocation from sales of
Integrated Systems, as detailed in the Operating Agreements.
 
7.5  Notwithstanding Sections 7.1 to 7.4 and Section 9.1, there will be
assignment/delegation of Delegates to the facilities, if any, of the
Collaboration and to the operation of the Collaboration to assist in
development, maintenance and operation of the Storage Systems and the
Collaboration.  The Management Leaders and Management Committee will cooperate
to agree upon, as part of their project definition and specific working plans,
the tasks that need to be accomplished, and any associated cost allocation
issues, it being the understanding of the parties that the expense of such
delegates during the development period shall be borne by the respective
providing party.
 
7.6  Without limiting the foregoing, and except as otherwise agreed in writing,
each party will be responsible for all compensation, travel, benefits, and taxes
with respect to its activities and personnel.
 
7.7  Verdant and WindStrip will each arrange (at the expense of the company at
the host location) suitable office space for the personnel from the other
assigned to work at the host location, including reasonable communication and
data line connections.
 
7.8  All personnel of one company while visiting and/or working at facilities or
locations of the other will abide by the standard and customary rules and
practices of the host at the location involved.
 
7.9 Within ten (10) business days of execution of this Agreement by the parties,
the parties (including the “key man” from Verdant and WindStrip, respectively),
will meet and meaningfully collaborate on a business plan for the Collaboration
(including the creation and development of a budget for the Collaboration).  If
no mutually agreeable business plan is reached within one hundred twenty (120)
days, this JDA will terminate with no further obligations to each other except
for confidentiality, non-disclosure and (if applicable) non-compete clauses.
 
8.            Intellectual Property, Technology Rights and Restrictions
 
8.1  Subject to the rights and obligations of the parties under this JDA, as
between WindStrip and Verdant:
 
8.1.1  All Party Inventions are and will be owned by the party who developed
and/or contributed the specifics involved, and that party shall have the rights
to any and all patentable subject matter involved;
 
 
5

--------------------------------------------------------------------------------

 
 
8.1.2  All Joint Inventions will be jointly owned by the jointly responsible
parties. Without limiting the foregoing, the Management Leaders or the
Management Committee, as applicable, will set up mutually agreeable mechanisms
to allocate the responsibility to prepare and prosecute applications for patents
pursuant to such procedures as will ensure orderly and efficient protection for
intellectual property, with the guideline that the costs of prosecution and
maintenance for specific joint patents will be shared equally by the jointly
responsible parties involved.
 
8.2  Subject to the rights and obligations of the parties under this
Collaboration:
 
8.2.1  Verdant grants WindStrip worldwide licenses to the technology embodied in
Verdant’s Storage Systems and all Necessary Background, to the fullest extent of
Verdant’ ability to do so without the obligation to pay unaffiliated third
parties compensation for such grants, and
 
8.2.2  WindStrip grants Verdant worldwide licenses to all intellectual property
(including trademarks, service marks, and patents) identified in Schedule 8.2.2
and all Necessary Background, to the fullest extent of WindStrip’s ability to do
so without the obligation to pay unaffiliated third parties compensation for
such grants for the limited purpose of facilitating Verdant’s development of the
Storage Systems pursuant to the Collaboration, and
 
8.2.3  Either party may terminate the licenses granted to the other under
Sections 8.2.1 and 8.2.2 in the event that the Operating Agreements are properly
terminated for material breach by the other (and the non-breaching party may
retain its rights and licenses under such Sections), subject however to the
procedures agreed upon by the parties for dispute resolution.
 
8.3  Regardless of anything to the contrary above, Verdant shall not use the
technology embodied in WindStrip’s Generation Systems and any related Necessary
Background to operate any enterprise for any party other than WindStrip, Verdant
shall not disclose proprietary information relating to the technology embodied
in WindStrip’s Generation Systems to any third party other than as reasonably
appropriate to the development and commercialization of the Integrated Systems,
and WindStrip shall not disclose the proprietary information relating to the
technology embodied in Verdant’s Storage Systems to any third party other than
as reasonably appropriate to the development and commercialization of the
Integrated Systems.  Notwithstanding the foregoing, either party may disclose
technology if required by law; provided, however, that in the event either
party, or its directors, officers, employees or agents, become legally compelled
to disclose any of such proprietary information, that party will provide the
other party prompt notice so that the party whose proprietary information is
proposed to be disclosed may seek a protective order or other remedy, or waive
compliance with the provisions of this JDA, and in the event that such
protective order or remedy is not obtained, will furnish only that portion of
the proprietary information which is legally required to be disclosed and will
exercise its best efforts to obtain a protective order or other reliable
assurance that confidential treatment will be afforded the proprietary
information so disclosed.
 
8.4  Regardless of anything to the contrary, nothing in this JDA shall prohibit
either party from disclosing or licensing to others any technology, know-how or
other intellectual property which was created and/or obtained independently of
the other, other than as reasonably appropriate to the development and
commercialization of the Integrated Systems.
 
8.5  No mask work or patent licenses are granted expressly, or by implication,
estoppel or otherwise, under this JDA.  The parties will cooperate on library,
cell, IP, test structure and other design aspects as they may deem appropriate,
and all rights concerning such matters as between them will be as stated in a
written agreement.
 
8.6  Notwithstanding anything herein to the contrary, WindStrip may use any
Joint Inventions for any purpose, including use in development, manufacture,
promotion, sale and maintenance of its products and services, and WindStrip
shall have a perpetual, royalty-free, worldwide license for such Joint
Inventions.
 
 
6

--------------------------------------------------------------------------------

 
 
8.7  Except as expressly stated, this JDA will not serve to impair the right of
either Verdant or WindStrip to develop, make, procure, market and/or maintain
products, processes or services, now or in the future, which incorporate
features that may be competitive with the Collaboration or the technology
developed pursuant to the Collaboration, or require either Verdant or WindStrip
to disclose any planning information to the other.  Nothing in this JDA
prohibits or restricts either Verdant or WindStrip from developing or acquiring
technology, rights, know-how, processes or information, independently of the
other party, whether with or without the involvement of third parties.
 
8.8  Except as expressly agreed in writing, neither party will have any
responsibilities or obligations under this JDA to transfer or install processes
or know-how to or into premises or facilities of the other, nor will either
party have any responsibilities or obligations under this JDA to provide
technical support or service to the other for such transfer or installation,
except to the extent that Verdant shall be obligated to provide the maintenance
and support for the Storage Systems, as outlined in Section 1.
 
9.            Miscellaneous
 
9.1  The terms of the attached Miscellaneous Provisions & Definitions Attachment
are incorporated by reference.
 
In Witness Whereof, the undersigned have caused this Joint Collaboration
Agreement to be signed by their duly authorized officers as of the date first
above written.
 

  Verdant Automotive Corporation                  
By:
/s/     David Edgar                     WindStrip, LLC                     By:
/s/ Juha Rouvinen          

 
 
7

--------------------------------------------------------------------------------

 
 
MISCELLANEOUS PROVISIONS & DEFINITIONS ATTACHMENT
 
Definitions
 
“Applicable Law” means the law set forth in Section 6.3 below as the governing
law of this JDA.
 
“Delegates” means those engineers and other personnel from Verdant and/or
WindStrip assigned or delegated to the facilities of the other party (or to the
facilities of Collaboration) to work in the Collaboration (if from Verdant,
these personnel will be “Verdant Delegates” and if from WindStrip, these
personnel will be “WindStrip Delegates”).
 
“Executive Sponsors” initially means David Edgar, on behalf of Verdant, and Juha
Rouvinen, on behalf of WindStrip.
 
“Joint Inventions” means all inventions, conceptions, know-how and/or technology
conceived jointly by the parties pursuant to their efforts in the Collaboration
(including rights to trademarks, service marks, and patents with respect to such
subject matter).
 
“Party” or “party” shall refer to Verdant, WindStrip, or any entity formed to
implement the Collaboration, as applicable, and “Parties” or “parties” shall
mean each Party (Verdant, WindStrip, and any Collaboration entity) which is
signatory to the Party Agreement involved.
 
“Party Agreements” means and includes this Joint Development Agreement, the
Operating Agreements, which shall include a services agreement to be entered
into by and between Verdant and WindStrip relating to technical support of the
Storage Systems.
 
“Party Inventions” means all inventions, conceptions, know-how and/or technology
developed and/or contributed by one Party (or its employees or consultants)
without joint contribution by the other.
 
Miscellaneous and General Provisions            
 
1.  No Solicitation:  During the term of the Collaboration, neither party will
solicit for employment any person at the time employed by and/or working on
behalf of the other.
 
2.  Force Majeure:  Neither party shall be liable for failure to perform, in
whole or in part, its obligations under this Agreement if such failure is caused
by any event or condition not reasonably within the control of the affected
party, including by events of nature, fire, flood, typhoon, earthquake,
explosion, strikes, labor troubles or other industrial disturbances, unavoidable
accidents, war (declared or undeclared), acts of terrorism, sabotage, embargoes,
blockage, acts of governmental, judicial, administrative, military or other
authorities, riots, insurrections, or any other cause beyond the control of the
parties; provided, that the affected party promptly notifies the other party of
the occurrence of the event of force majeure and takes all reasonable steps
necessary to minimize the disruption to the other party and to resume
performance of its obligations so interfered with.
 
3.  Limitations:  AS A SEPARATE LIMITATION, IN NO EVENT WILL ANY PARTY BE LIABLE
TO THE OTHER (i) FOR COSTS OF SUBSTITUTE GOODS, (ii) FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES, OR (iii) FOR LOSS OF USE,
OPPORTUNITY, MARKET POTENTIAL, GOODWILL AND/OR PROFIT ON ANY THEORY (CONTRACT,
TORT, FROM THIRD PARTY CLAIMS OR OTHERWISE).  THESE LIMITATIONS SHALL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OR OF ANY FAILURE OR INADEQUACY
OF ANY REMEDY. Each Party has consulted with counsel concerning their respective
agreements, and enters into the Party Agreements with full advice and
understanding and accepting the risks involved.
 
 
 

--------------------------------------------------------------------------------

 
 
4.  Limitations on Representations and Warranties:  Except as expressly stated
in the Party Agreements no Party makes any warranties or representations
(express, implied or statutory).  THE PARTIES EXPRESSLY DISCLAIM ALL SUCH OTHER
WARRANTIES, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR PARTICULAR PURPOSE.  Without limiting the
foregoing, except as expressly stated in the Party Agreements, there are no
representations and/or warranties concerning the subject matter of such Party
Agreements, and/or relating to the Collaboration of any sort or manner, and each
Party expressly agrees that it is not relying upon any such other
representations and/or warranties.  Each Party has consulted with counsel
concerning such Agreements and Collaboration, and enters into the Party
Agreements with full advice and understanding and accepting the risks involved.
 
4.1  Notwithstanding anything to the contrary (whether in the Party Agreements
or elsewhere), nothing contained in the Party Agreements shall be or be
construed as:
 
4.1.1  a warranty or representation as to the validity, utility, suitability or
economic viability of this opportunity or of any intellectual property or
technology;
 
4.1.2  a warranty or representation that any provision, sales, use or other
disposition of services to be provided by the Collaboration will be free from
infringement of patents, trademarks and/or intellectual property rights other
than those under which licenses have been granted hereunder and/or except as
expressly stated in Section 8;
 
4.1.3  a warranty or representation that the Collaboration will be successful,
that the Collaboration will realize and/or fulfill any of its business plans,
that the Collaboration will return profit, or that the Parties will recover
their investments (for purposes of this Section 4.1.3, no express covenant or
obligation in the Agreement shall be eliminated and/or excluded by reason of it
also being part of the Operating Agreements, nor shall this Section 4.1.3
absolve the Collaboration from efforts required under the Operating Agreements
to implement the Collaboration);
 
4.1.4  conferring any right to use in advertising, publicity, or otherwise, any
trademark, trade name or names of any Party, or any contraction, abbreviation or
simulation thereof; and/or
 
4.1.5  conferring by implication, estoppel or otherwise, any license or other
right under any class or type of patent, utility model or design patent,
provided however that each Party holding joint ownership rights to Joint
Inventions according to the Agreement shall, subject to the express limitations
of and solely as expressly allowed under the Agreement, have the right to grant
licenses with respect to such jointly owned inventions without the consent of
(and without any obligation to account to) any other Party.
 
5.  Exports of Technology:  Without in any way limiting the provisions of the
Party Agreements, each of the Parties agrees that no products, items,
commodities or technical data or information obtained from a Party nor any
direct product of such technical data or information is intended to or shall be
exported or re-exported, directly or indirectly, to any destination restricted
or prohibited by Applicable Law without necessary authorization by the
Governmental Authorities, including  the United States Bureau of Export
Administration (the “BEA”) or other Governmental Authorities of the United
States with jurisdiction with respect to export matters.  Without limiting the
generality of the foregoing, each Party agrees that it will not, without
authorization from the Office of Export Licensing of the BEA, knowingly export
or re-export to a destination outside of the United States General License GTDR
technical data or information of United States origin subject to this Agreement,
or the direct product thereof, or the product of a plant or major component of a
plant that is the direct product thereof, without first providing any applicable
export assurances of the exporting party.  Notwithstanding anything to the
contrary, Verdant will not disclose to WindStrip and/or any Collaboration entity
any information concerning processing, fabrication and/or equipment which is
subject to any applicable export restrictions without first notifying WindStrip
of these restrictions, and securing written consent from an officer of WindStrip
to the disclosure.
 
 
2

--------------------------------------------------------------------------------

 
 
6.  Disputes
 
 6.1  Negotiation; Mediation:
 
6.1.1  Each Party agrees that in the event of a dispute arising out of or in any
way relating to any one or more of the Party Agreements, the parties shall
attempt to resolve the dispute through negotiation and then through mediation
prior to instituting arbitration, litigation or any other adversary
proceeding.  The parties shall first attempt in good faith to resolve any
dispute arising out of or relating to the Party Agreements promptly by
negotiation between executives who have authority to settle the controversy and
who are at a higher level of management than the persons with direct
responsibility for administration of the Agreement.  Any party may give the
other party written notice of any dispute not resolved in the normal course of
business.  Within 15 days after delivery of the notice, the receiving party
shall submit to the other a written response.  The notice and response shall
include with reasonable particularity (a) a statement of each party’s position
and a summary of arguments supporting that position and (b) the name and title
of the executive who will represent that party and of any other person who will
accompany the executive.  Within 30 days after delivery of the notice, the
executives of both parties shall meet at a mutually acceptable time and
place.  Unless otherwise agreed in writing by the negotiating parties, the
above-described negotiation shall end at the close of the first meeting of
executives described above (“First Meeting”).  Such closure shall not preclude
continuing or later negotiations, if desired.  At no time prior to the First
Meeting shall either side initiate a mediation, arbitration or litigation
related to the Party Agreements except to pursue a provisional remedy that is
authorized by law or by JAMS Rules or by agreement of the parties.  However,
this limitation is inapplicable to a party if the other party refuses to comply
with the requirements of this Section 6.1.
 
6.1.2  Following the First Meeting, if the parties have not reach settlement, a
Party shall initiate a mediation by serving written notice on the other party by
facsimile and overnight mail.  The parties may select any mediator mutually
agreeable to them.  If the parties cannot agree on a mediator within fifteen
(15) days, they will, within five (5) days thereafter submit a joint request for
mediation to the Los Angeles office of JAMS, setting forth the subject of the
dispute and the relief requested, and request JAMS to select an appropriate
mediator from its panel of neutrals with experience in resolving financial and
commercial disputes, preferably with experience in the renewable energy
industry.   Each party may object to one JAMS selected mediator.  The parties
will cooperate with JAMS and with one another in selecting a mediator from the
JAMS panel of neutrals and in scheduling the mediation proceedings.  Any
mediator shall serve as a neutral, independent and impartial mediator.  The
parties agree that they will participate in the mediation in good faith.
 
6.1.3  The mediation session shall occur within fifteen (15) days of the
selection of the mediator unless the parties mutually agree to extend this time,
and shall be scheduled for not less than one day.  Each party agrees to send a
representative with full settlement authority to the mediation.  The mediation
shall be in the English language and shall be conducted exclusively in Beverly
Hills, California, United States of America.  The parties agree to hold the
content of the mediation in confidence and further agree that the mediator is
disqualified and shall be excluded from testifying as a witness in litigation
between the parties (except in proceedings to recover damages for actionable
torts committed in the mediation).  Each party shall bear its own expenses
(including attorney fees) for mediation proceedings under the Party Agreements,
and an equal share of the expenses of the mediator and, where applicable,
JAMS.  The parties agree that any refusal to mediate under this Section 6.1 is a
breach of contract for which damages may be recovered in litigation between the
parties.  Except as provided in Section 6.5 below, if the party who ultimately
prevails in any arbitration or litigation institutes a court action or other
adversary proceeding without first attempting mediation as required hereby, SUCH
PREVAILING PARTY SHALL NOT BE ENTITLED TO ATTORNEYS’ FEES OR COSTS THAT MIGHT
OTHERWISE BE AVAILABLE TO IT UNDER THE PARTY AGREEMENTS, ANY APPLICABLE LAW OR
COURT RULES.
 
 
3

--------------------------------------------------------------------------------

 
 
6.1.4  All offers, promises, conduct and statements, whether oral or written,
made in the course of the negotiation or mediation by any of the parties, their
agents, employees, experts and attorneys are confidential, privileged and
inadmissible for any purpose, including impeachment, in arbitration or other
proceeding involving the parties (except in a proceeding to recover damages for
actionable torts committed in the mediation), provided that evidence that is
otherwise admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in the negotiation or mediation.  All
applicable statutes of limitation and defenses based upon the passage of time
shall be tolled while the procedures specified in Sections 6.1.2 through 6.1.3
above are pending and for 15 calendar days thereafter.  The parties will take
such action, if any, required to effectuate such tolling.
 
6.2  Arbitration; Litigation:  
 
6.2.1  Either party may initiate arbitration with respect to the matters
submitted to mediation by filing a written demand for arbitration at any time
following the initial mediation session, the time the other party refuses to
participate in such a mediation, or at any time following 45 days from the date
of filing the written request for mediation, whichever occurs first (“Earliest
Initiation Date”).  At no time prior to the Earliest Initiation Date shall
either party initiate an arbitration or litigation related to any Party
Agreement except to pursue a provisional remedy that is authorized by law or by
JAMS Rules or by agreement of the parties.  However, this limitation is
inapplicable to a party if the other party refuses to comply with the
requirements of Section 6.1 above.  The mediation may continue after the
commencement of arbitration if the parties so desire.
 
6.2.2  Subject to Section 6.1 above, any dispute, controversy or claim arising
out of or relating to any Party Agreement, including the formation,
interpretation, breach or termination thereof, including whether the claims
asserted are arbitrable, will be referred to and finally determined by
confidential arbitration in accordance with the JAMS International Arbitration
Rules.  The tribunal will consist of one arbitrator from JAMS’s panel of
neutrals, who shall be a retired judge, preferably with experience in the
renewable energy industry.  Each party may object to one JAMS selected
arbitrator.  Any arbitrator shall serve as a neutral, independent and impartial
arbitrator.  The place of arbitration will be Beverly Hills, California, United
States of America.  The language to be used in the arbitral proceedings will be
English.  Judgment upon the award rendered by the arbitrator may be entered
exclusively in the courts within the jurisdiction of the state courts of Los
Angeles County, California or the United States District Courts for the Central
District of California (collectively, the “LA Courts”).  In the event of such
suit, action or other adversary proceeding and solely for purposes of such an
action or proceeding, the Parties hereto (a) submit to the exclusive personal
jurisdiction of the LA Courts, (b) expressly waive any right they may have to a
jury trial and agree that any such proceeding shall be tried by a judge without
a jury, and (c) expressly covenant not to bring any such suit or claim before
any other judicial tribunal.  All defenses based on passage of time shall be
tolled from the date of timely written notice of negotiation pursuant to Section
6.1 above and, shall not resume until thirty (30) days after the Earliest
Initiation Date, unless otherwise prohibited by law.
 
6.2.3  Notwithstanding anything to the contrary, and subject to Section 6.1
above, the parties may, without breach of Section 6.1 or 6.2, seek to pursue a
provisional remedy in the LA Courts that is authorized by law or by JAMS Rules
or by agreement of the parties.
 
6.2.4  The parties shall maintain the confidential nature of the arbitration
proceeding and the award therefrom, including the hearing, except as may be
necessary to prepare for or conduct the arbitration hearing on the merits, or
except as may be necessary in connection with a court application for a
preliminary remedy, a judicial challenge to an award or its enforcement, or
unless otherwise required by law or judicial decision. 
 
6.3  Applicable Law:  The Party Agreements shall be governed by, construed,
enforced and interpreted in accordance with the internal substantive law of the
State of California applicable to agreements to be made and to be performed
solely within such State, without giving effect to any conflicts or choice of
laws principles which otherwise might be applicable and excluding the United
Nations Convention on Contracts for the Sale of Goods; provided, however, that
any Collaboration entity formed shall be formed in Delaware and shall be
governed by, construed, enforced and interpreted in accordance with the internal
substantive law of the State of Delaware applicable to agreements to be made and
to be performed solely within such jurisdiction, without giving effect to any
conflicts or choice of laws principles which otherwise might be applicable and
excluding the United Nations Convention on Contracts for the Sale of Goods.  The
parties acknowledge that the Party Agreements evidence a transaction involving
interstate commerce.  Notwithstanding the provision in the preceding sentence
with respect to applicable substantive law, any arbitration conducted pursuant
to the terms of the Party Agreements shall be governed by the Federal
Arbitration Act (9 U.S.C. §§ 1-16).
 
 
4

--------------------------------------------------------------------------------

 
 
6.4  Interim Relief:  For avoidance of doubt, nothing in this Section 6 shall be
construed to preclude any party from seeking injunctive or other provisional
relief in order to prevent irreparable harm pending mediation or arbitration;
provided, however, that such relief may only be sought within the appropriate
judicial forum as provided in Section 6.2 above.  In the event a party seeks
interim relief without first attempting mediation, such party shall not forfeit
its entitlement to legal fees and costs that would otherwise be available to it
only if such party initiates mediation within fifteen (15) days after initiating
the action seeking interim relief.  A request to a court for interim relief
shall not be deemed a waiver of the obligation to mediate or arbitrate.
 
6.5  Legal Fees and Costs:  Except as otherwise provided herein, the prevailing
party (if any) in any proceeding brought by one party against the other shall be
entitled, in addition to any other rights and remedies it may have, to
reimbursement for the expenses reasonably incurred by it in such proceeding,
including but not limited to court costs, reasonable attorneys’ fees, reasonable
costs, reasonable expenses of expert witnesses, reasonable costs of appeal, and
any other reasonable out-of-pocket expenses. Notwithstanding anything to the
contrary, neither party will be entitled to recover or claim from the other any
expenses incurred in connection with and/or pursuant to any negotiation or
mediation efforts under Section 6.1.
 
7.  Disclosure:  Except as required by Applicable Law or regulation (including
applicable securities laws), both parties agree that the details connected with
the Collaboration and the Operating Agreements will not be published or
disclosed without the other party’s written permission or to such party’s
advisors or investors (pursuant to appropriate non-disclosure agreements);
provided, however, that this Section 7 shall not restrict a party from repeating
disclosures made by the other.
 
8.  Notices:  All notices required or permitted to be given under the Party
Agreements shall be in writing and delivered in person or sent by first class
certified or registered airmail, postage prepaid, by recognized overnight
courier, or by electronic mail or facsimile transmission, if confirmed or
acknowledged, to the address specified below or to such other address as may be
specified in writing by the addressed party to the other party in accordance
with this Section 8.  If notice is sent by electronic mail or facsimile
transmission, a copy shall concurrently be sent by a permitted means other than
electronic mail or facsimile transmission; provided, however, that in such event
the effectiveness of such notice shall be based on the electronic mail or
facsimile transmission notice.
 
If to WindStrip:
 
WindStrip, LLC
22 Duck Pass Rd
North Oaks, MN 55127
Attention:  Juha Rouvinen
Tel: +1 (651) 314-4486
Fax:  +1 (651) 689-0131
E-Mail:  juha.rouvinen@windstrip.com
 
 
5

--------------------------------------------------------------------------------

 
 
If to Verdant:
 
Verdant Automotive Corporation
12223 Highland Avenue, Suite 106-542
Rancho Cucamonga, California 91739
Attention:  General Counsel
Tel: +1 (909) 786-1981
Fax:  +1 (909) 647-9665
E-Mail:  rkasprzak@verdantautomotive.com
 
Each such notice or other communication shall for all purposes be treated as
effective or as having been given as follows:  (i) if delivered in person, when
delivered; (ii) if sent by U.S. mail, at the earlier of its receipt or at 5
p.m., local time of the recipient, on the third business day after deposit in a
regularly maintained receptacle for the deposition of U.S. mail, as the case may
be; (iii) if delivered by electronic facsimile transmission or email, on the
first business day at the recipient’s location following the date of successful
transmission; and (iv) if sent by recognized overnight courier service, on the
date shown in the written confirmation of delivery issued by such courier
service.  Either party may change the address and/or addressee(s) to whom notice
must be given by giving appropriate written notice at least seven (7) days prior
to the date the change becomes effective.
 
9.  Entire Agreement:  The Party Agreements and their Exhibits, all of which are
incorporated herein by reference, set forth the entire understanding between
WindStrip and Verdant with respect to the subject matter hereof and merges all
prior agreements, dealings, negotiations, promises, representations and
communications.  The terms of the Party Agreements shall govern any and all
exchanges of confidential information regardless of any other document signed
and/or executed or agreement made prior to September 15, 2011.  No modification,
alteration or amendment of the Party Agreements or their Exhibits (whether
express, implied, by custom, course of dealing or otherwise) shall be effective
unless in writing and signed by both parties.
 
10.  Assignment and Delegation:  Except as expressly permitted under their
terms, none of the Party Agreements nor any of the rights and obligations
created hereunder may be assigned, transferred, pledged, delegated or otherwise
encumbered or disposed of, in whole or in part, whether voluntarily or by
operation of law or otherwise, by any party without the prior written consent of
the other party, which consent shall not unreasonably be withheld; provided,
however, that the foregoing shall not restrict or limit the assignment by a
Party of its rights and delegation of its duties under any Party Agreement to a
company succeeding to the entire business of such Party, subject to the
assumption by such assignee company of all of the obligations of the respective
Party under the assigned Party Agreement.  In the event of any such assignment,
the assignee company shall be deemed to be a “Party” for all purposes and
intents under the assigned Party Agreement.
 
11.  Applicable Law:  The Party Agreements shall be governed by and under the
Applicable Law.  If any term or provision of any Party Agreement shall be
determined to be invalid or unenforceable under Applicable Law, such provision
shall be deemed severed from such agreement, and a reasonable valid provision to
be mutually agreed upon shall be substituted.  In the event that no reasonable
valid provision can be so substituted, the remaining provisions of such
Agreement shall remain in full force and effect, and shall be construed and
interpreted in a manner that corresponds as far as possible with the intentions
of the parties as expressed in such Agreement.
 
12.  Term and Termination:
 
 12.1  The term of the Party Agreements will be for period stated in the
specific agreement involved.
 
 
6

--------------------------------------------------------------------------------

 
 
12.2  In the event any material breach of a Party Agreement by either party is
not corrected within sixty (60) days after delivery of written notice describing
such breach, the particular Party Agreement may be terminated immediately upon
further written notice of termination from the non-breaching party, provided
however that this Section 12.2 shall not waive or relieve any party from the
requirements of Section 6.
 
12.3  Either party shall also have the right to terminate such Party Agreement
forthwith by giving written notice of termination to the other party at any
time, upon or after:
 
12.3.1  the filing by such other party of a petition in bankruptcy or
insolvency; or
 
12.3.2  any adjudication that such other party is bankrupt or insolvent; or
 
12.3.3  the filing by such other party of any legal action or document seeking
reorganization, readjustment or arrangement of its business under any law
relating to bankruptcy or insolvency; or
 
12.3.4  the appointment of a receiver or bankruptcy trustee for all or
substantially all of the property of such other party; or
 
12.3.5  the making by such other party of any general assignment for the benefit
of creditors; or
 
12.3.6  the institution of any proceedings for the liquidation or winding up of
such other party’s business or for the termination of its corporate charter.
 
13.  Miscellaneous:
 
13.1  The failure of any Party to enforce, or the delay by any Party in
enforcing any of its rights under the Party Agreements shall not be deemed a
waiver or a containing waiver of such rights or a modification of any Party
Agreement, and such party may, within the time provided by Applicable Law,
commence appropriate proceedings to enforce any and/or all such rights.
 
13.2  Each Party expressly represents and warrants that it is free to enter into
the Party Agreements and that it has not made and will not make any creations or
commitments in conflict with the provisions of the Party Agreements, or which
reasonably might interfere with the full and complete performance of its
obligations under the Party Agreements.  Each Party further represents and
warrants that the Party Agreements, and the performance of its respective
obligations under the Party Agreements, and the consummation of the transactions
contemplated under the Party Agreements have been duly authorized and approved
by all necessary action, and all necessary consents or permits have been
obtained, and neither the execution of the Party Agreements nor the performance
of the Party’s obligations under the Party Agreements will violate any term or
provision of any valid contract or agreement to which such party is subject
and/or by which such party is bound.  No further actions or consents are
necessary to make the Party Agreements valid and binding contract, enforceable
against the respective parties in accordance with their terms.
 
13.3  No Party shall be entitled to act on behalf of and/or to bind any one or
more of the others.
 
13.4  Unless otherwise indicated in the Party Agreements, all accounting terms
used in the Party Agreements shall be construed, and all accounting and
financial computations hereunder or thereunder shall be computed, in accordance
with United States generally accepted accounting principles, applied in a
consistent manner.
 
 
7

--------------------------------------------------------------------------------

 
 
13.5  The captions and section headings appearing in the Party Agreements are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of the Party Agreements.
 
13.6  All terms defined in the Party Agreements in the singular form shall have
comparable meanings when used in the plural form and vice versa.
 
13.7  All references in the Party Agreements to a time of day shall mean Pacific
Time, unless otherwise indicated. Time is of the essence in the performance of
each Party’s obligations under the Party Agreements.
 
13.8  Neither any Party Agreement nor any uncertainty or ambiguity in any Party
Agreement shall be construed or resolved using any presumption against any
Party.  On the contrary, each Party acknowledges that the Party Agreements have
been and will be reviewed by its legal counsel and, in the case of any ambiguity
or uncertainty, shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intention
of the Parties.
 
13.9  All calculations of fees or other charges under the Party Agreements for
any period (1) shall include the first day of such period and exclude the last
day of such period and (2) shall be calculated on the basis of a year of 365
days for actual days elapsed.  Any numbers or ratios required pursuant to the
Party Agreements shall be calculated by carrying the result to one place more
than the number of places by which such number or ratio is expressed in the
Party Agreements and rounding the result up or down to the nearest number (with
a round-up if there is no nearest number) to the number of places by which such
number or ratio is expressed in the Party Agreements.
 
13.10  References in the Party Agreements to “Recitals,” “Sections,” “Exhibits”
and “Attachments” are to recitals, sections, exhibits and attachments therein
and thereto unless otherwise indicated.  References in the Party Agreements to
any document, instrument or agreement (1) shall include all exhibits, schedules
and other attachments thereto, (2) shall include all documents, instruments or
agreements issued or executed in replacement thereof if such replacement is
permitted hereby or thereby, and (iii) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, modified and
supplemented from time to time and in effect at any given time if such
amendment, modification or supplement is permitted hereby or thereby.
 
13.11  References in the Party Agreements to any law, rule, regulation or other
provision with the force of law (“Rule”) (1) shall include any successor Rule,
(2) shall include all rules and regulations promulgated under such Rule (or any
successor Rule), and (3) shall mean such Rule (or successor Rule) and such rules
and regulations, as amended, modified, codified or re-enacted from time to time
and in effect at any given time.  References in the Party Agreements to any
Person in a particular capacity (1) shall include any successors to and
permitted assigns of such Person in that capacity and (2) shall exclude such
Person individually or in any other capacity.  References in the Party
Agreements to “Persons” or “persons” shall include individuals and legal
entities, of whatever form.
 
13.12  The words “hereof,” “herein” and “hereunder” and words of similar import
when used in the Party Agreements shall refer to the respective Party Agreement
as a whole and not to any particular provision of the Party Agreement.  Unless
the context clearly requires otherwise (1) the plural and singular numbers shall
each be deemed to include the other; (2) the masculine, feminine and neuter
genders shall each be deemed to include the others; (3) “shall”, “will” or
“agrees” are mandatory and “may” is permissive; (4) “or” is not exclusive, and
(5) “includes” and “including” are not limiting and mean “without limitation.”
 
13.13  In the event of any inconsistency between the terms of the Agreement and
the terms of any other Party Agreement, the terms of the subsequent agreement
shall govern.
 
 
8

--------------------------------------------------------------------------------

 
 
13.14  Each Party shall promptly execute, acknowledge and deliver, or promptly
procure the execution, acknowledgement and delivery, of any and all further
certificates, agreements and instruments which may be necessary or expedient to
effectuate the purposes of the Party Agreements.
 
13.14  No Party shall have any right, power or ability to assign its rights or
benefits or delegate its duties or obligations under the Party Agreements
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed.  Notwithstanding the first sentence of this
Section 13.14, either Party, upon thirty (30) days prior written notice to the
other, may assign its rights or delegate its duties or any portion thereof as a
matter of right without the consent of the other Party to (1) an affiliate of
the assignor, or (2) a corporation succeeding to substantially all of the
business of the Party effecting such assignment, provided in either case that
the assignee specifically assumes all obligations of the assignor Party under
the respective Party Agreement, and provided further that the assignor shall
continue to remain primarily liable for all obligations (monetary and
non-monetary) assumed by the assignee.  No Party shall have the power to make an
assignment in contradiction of this Section 13.14.  Any purported assignment,
grant or transfer in contradiction of this Section 13.14 shall be void ab
initio.
 
13.15  Except as described in the Party Agreements, no third person is a
beneficiary of the Party Agreements and no third person is a guarantor of the
performance by any Party, nor shall any third person have any liability with
respect to the performance by any Party.
 
13.16  If a court or an arbitrator of competent jurisdiction holds any provision
of any Party Agreement to be illegal, unenforceable or invalid in whole or in
part for any reason: (1) such provision shall be in good faith adjusted rather
than voided, if possible, to achieve the intent of the Parties, (2) the
respective Party Agreement shall be read as if the invalid, illegal or
unenforceable words or provisions had to that extent been deleted, and (3) the
validity of the remainder of the respective Party Agreement shall not be
affected thereby unless an essential purpose of the respective Party Agreement
would be defeated by the loss of the illegal, unenforceable, or invalid
provisions.
 
13.17  The Agreement, including the agreements referenced herein, expresses the
entire understanding of the Parties with respect to the subject matter
hereof.  The Agreement supersedes any terms or conditions contained on printed
forms submitted with purchase orders, sales acknowledgments or invoices or any
other form.  The Agreement also supersedes all previous agreements,
representations or other communications (whether written or oral) between the
Parties relating to the subject matter hereof.  There are no representations,
warranties or other agreements between the Parties (whether express or implied)
in connection with the subject matter of the Agreement except as specifically
set forth herein.  Each Party hereby forever discharges and releases each of the
other Parties and its successors, predecessors, employees, agents,
representatives, heirs, assigns, officers, directors, shareholders, attorneys,
insurers, or re-insurers and any other person now, previously, or hereafter
expressly and formally affiliated in any manner with it from any and all claims,
demands, causes of action, obligations, damages and liabilities, whether or not
known, suspected or claimed, that it may now have, or may in the future have,
against, or claim to have by reason of or related to any prior agreement or any
act, failure to act, cause, matter or event whatsoever, whether related to the
existence of or the subject matters encompassed within such un-continued prior
agreements.  Each Party represents and warrants that it has not assigned to any
person any claim or cause of action released pursuant to the foregoing
provision.
 
13.18  The Party Agreements may not be modified, amended or waived, except by a
writing executed by the Executive Sponsors.  Under no circumstance or conditions
shall any other conduct be relied upon by the Parties.
 
13.19  Each Party has had access to legal counsel prior to the execution of the
Agreement.  Both Parties acknowledge that the law firm of SML LLP has
represented and will represent and advise Verdant in the preparation and
negotiation of the Agreement.  Ted Maloney, who is a special advisor to the
board of directors of WindStrip and who is a partners of SML LLP, has a separate
economic and advisory interest in WindStrip.  Both Verdant and WindStrip waive
any objection based upon conflict of interest, or otherwise, as to the foregoing
engagements, activities and financial interest.  Each of Verdant and WindStrip
further understands that SML LLP does not represent WindStrip in connection with
the negotiation of the Agreement.
 
13.20  The Party Agreements, and any one or more of them, may be executed in
several counterparts and all counterparts so executed shall constitute one
agreement that is binding on all Parties, notwithstanding that all Parties are
not signatories to the original or the same counterpart.  Facsimile and PDF
signatures shall be acceptable as if original signatures had been exchanged.


 
 
*     *     *
 
 
9